   Case 1:09-cr-00466-BMC-RLM Document 527 Filed 01/04/19 Page 1 of 1 PageID #: 6590


                                                                                       49 South Second Street
                                                                                       Brooklyn, NY 11211
   VICE                                                                                Phone: 718-215-5774
                                                                                       Yonatan.berkovits@vice.com




January 2,2019

VIAFEDEX

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re: United States v. Beltran-Levya, et al. 09-cr-466 - Sealing and Redaction of Court Records



Dear Judge Cogan,

I am writing on behalf of Vice Media LLC ("Vice") to join the requests of The New York Times Company, made in its letter
dated December 21,2018:

(1) that the Court direct the parties to unseal any fully or pa ially sealed filings on the docket or provide specific and compelling
reasons for the redactions; direct the parties to file publicly-available versions of all future sealed filings, with redactions justified
by specific and compelling reasons; and direct the parties to unseal any redactions once the circumstances justifying the
redactions have passed;

(2) when the posting of order to the docket is delayed for thf. review of sensitive information, that the Court provide brief
descriptions on the docket at the same time the orders are intiallY issued to the parties; and

(3) that portions of the transcript reflecting sidebar conversa ons be made available to the public, to the extent the sealing of
such conversations does not meet the stringent standards of he First Amendment and the common law.

As the New York Times Company has emphasized, the stan ard for sealing under the First Amendment is stringent and the
public's right of access is infringed even where information i unavailable only temporarily. See Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 126-27 (2d Cir. 2006). The grantin of the above requests also would be consistent with Your Honor's
previous orders in this case. United States v. Loera, 2018 WL 906846 at *5 (E.D.N.Y. Nov. 11,2018) (sealing records
appropriate where there are "specific, on the record findings .. demonstrating that closure is essential to preserve higher values
and is narrowly tailored to serve that interest"); Dkt. 520 (" balance the need to protect the witness's identity and the public's
interest in accessing judicial documents, the original order w 11 be unsealed after the cooperating witness testifies. ").

Thank you very much for your consideration of this matter.


Respectfully Submitted,




Y onatan Berkovits

Vice-President, Business & Legal Affairs
Vice Media LLC
